Citation Nr: 1421007	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, and died in September 2009.  The appellant is the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denied the appellant's claim for non-service-connected burial benefits.  The denial in this decision was appealed, and the matter is now before the Board.

Consideration of the appellant's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within the Virtual VA system include multiple submissions by the appellant and VA documents which are pertinent to the present claim.  All such documents have been considered as part of the immediate appeal.

The Board notes that the record contains a September 2001 appointment of the Military Order of the Purple Heart as the Veteran's representative.  This appointment, however, was to the Veteran and not the appellant.  Thus the appellant in the immediate matter, is unrepresented for VA purposes.


FINDINGS OF FACT

1.  The Veteran died in September 2009 and was buried in a private cemetery.  The appellant's application for non-service connected burial benefits was received in November 2009.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death, there was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death, the Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty, the Veteran's body was not unclaimed, and the appellant paid all funeral expenses in full that were not covered by insurance. 

3.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Non-Service-Connected Burial Benefits

The Veteran died in September 2009 and was buried in a private cemetery.  Total funeral expenses, according to the appellant, amounted to $6,246.00, which the appellant paid.  The appellant now seeks entitlement to non-service connected burial benefits.

VA provides for burial allowances, payable under certain circumstances, to cover expenses of the burial or cremation, funeral, and transportation of a deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2013).  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, however, there is no claim or indication that the Veteran's death was related to service, as indicated in the November 2011 application for benefits.  As such, these provisions are inapplicable. 

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.  An application for non-service connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

Here, the appellant's claim for reimbursement of non-service connected burial benefits was timely filed one month after the Veterans' death; however, the Board finds that the criteria for payment of non-service connected burial benefits under 38 C.F.R. § 3.1600 have not been met.

The appellant argues that, at the time of the Veteran's death, he had submitted applications for disability insurance benefits, retirement insurance benefits, and supplemental security income, and hence there was a "claim" for benefits "pending at the time of [the Veteran's] death," as described in 38 C.F.R. § 3.1600.

The appellant submitted a June 2009 record which confirms that the Veteran had in fact applied for certain benefits from the Social Security Administration (SSA) prior to his death.  The Board concedes that the phrases "original or reopened claim," and "claim" are not separately defined in Title 38, Part I, Subpart B of the Code of Federal Regulations.  Nonetheless, within the context of the VA regulations surrounding 38 C.F.R. § 3.1600, including elsewhere in Title 38, Part I, it is obvious that those terms refer specifically to VA claims, not claims before other government agencies.  Thus, the fact that the Veteran had applied for benefits from SSA prior to his death is of no bearing in the matter immediately before the Board.  The Board has reviewed the claims file and finds that, at the time of the Veteran's death, there were no original or reopened claim for VA benefits pending before VA, and hence eligibility on such a basis cannot be established.

The Board also notes that the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty, nor does the evidence indicate that the Veteran's body was held by a State, as the appellant claimed the Veteran's body.

The Board acknowledges and appreciates the Veteran's honorable military service during a period of war, and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on him by the Veteran's funeral expenses.  However, entitlement to non-service connected burial benefits is restricted by statute and regulation to specific conditions which have not been met.  The Board, having no authority to grant claims on an equitable basis, must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).

In conclusion, the basic eligibility requirements for non-service connected benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Duties to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the law and not the underlying facts is dispositive in the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER


Entitlement to non-service connected burial benefits is denied.





____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


